Case 1:18-cv-24586-PCH Document 104 Entered on FLSD Docket 09/27/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-CV-24586-PCH
CASE NO. 18-CV-24472-JEM
ALEXANDER JOHNSON,

Plaintiff,
V.

OCARIS MANAGEMENT GROUP INC
d/b/a U-GAS EAST FLAGER,

Defendant.

 

ALEXANDER JOHNSON,
Plaintiff,
V.
27TH AVENUE CARAF, INC. d/b/a Caraf Oil,

Defendant.

 

ORDER MODIFYING SANCTIONS AND DISMISSING CASE WITH PREJUDICE

THIS CAUSE is before the Court sua sponte for the sole purpose of modifying the
sanctions set forth in paragraphs two and six of the Order Imposing Sanctions (“Order”) [ECF No.
86]. Following the Court’s Order, Plaintiff Alexander Johnson (“Johnson”) filed a Motion for
Partial Stay Pending Appeal of Court Order Entered on August 23, 2019 [ECF No. 87] and

Attorney Scott Dinin (“Dinin”) filed a Motion for Partial Stay Pending Appeal of Court Order
Case 1:18-cv-24586-PCH Document 104 Entered on FLSD Docket 09/27/2019 Page 2 of 3

Entered on August 23, 2019 [ECF No. 88].! On September 20, 2019, the Court held a hearing on

the motions, indicated that it would consider modifying the sanctions, and then directed the parities

to further advise the Court regarding their positions on the sanctions imposed. On September 25,

2019, Johnson filed his Notice in Response to Proposed Amended Order Re Sanctions [ECF No.

100], advising the Court that he would “elect to pay [a] sum of $6,000, rather than do 400 hours

of community service.” ECF No. 100 at 4 5.B. The same day, Dinin sent a letter to the Court

stating that he believed “a reasonable fine in this case is twenty thousand ($20,000) dollars” and

that he would be “willing to complete 50 hours of community service per year.” Letter from Alvin

E. Entin Re: Johnson v. Ocaris Management (Case No.: 18-cv-24586-PCH) (September 25, 2019).

The Court held a telephonic hearing on September 27, 2019 to provide Johnson and Dinin the

opportunity to add anything further before the Court modified the Order. The Order is modified
as follows:

1. On or before December 1, 2019, Dinin shall pay a penalty of $23,000 to either the Clerk

of this Court or the Disability Independence Group, a 501(c)(3) non-profit organization

(or such other similar entity which Dinin selects, subject to the Court’s approval). In

addition, starting on November 1, 2019, Dinin shall perform 50 community service

hours per year for three years for the Disability Independence Group, Inc., a 501(c)(3)

non-profit corporation (or such other similar entity which Dinin selects, subject to the

Court’s approval). Every six months, Dinin must file a report with the Court stating

the number of service hours performed to date. Finally, Dinin shall file the notices

 

'*“Mr. Johnson requests that the Court stay until the completion of the appellate process only that portion of the Court’s
Order pertaining to the service of 400 hours of community service in lieu of a fine in the amount of $59,900.” ECF
No. 87 at 2. “Mr. Dinin requests that the Court stay until the completion of the appellate process only that portion of
the Court’s Order pertaining to providing copies of this Court’s Order prospectively and retroactively and the
imposition of the $59,900 fine.” ECF No. 88 at 2.
 

Case 1:18-cv-24586-PCH Document 104 Entered on FLSD Docket 09/27/2019 Page 3 of 3

detailed in paragraph six of the Order only in his ADA cases filed within the twenty-
four months preceding the date of the Order, not all matters pending in federal court.

2. On or before December 1, 2019, Johnson shall pay a penalty of $6,600 to either the

Clerk of this Court or the Disability Independence Group, a 501(c)(3) non-profit
organization (or such other similar entity which Johnson selects, subject to the Court’s
approval). In addition, starting on November 1, 2019, Johnson shall perform 50
community service hours per year for three years for the Disability Independence
Group, Inc., a 501(c)(3) non-profit corporation (or such other similar entity which
Johnson selects, subject to the Court’s approval). Every six months, Johnson must file
a report with the Court stating the number of service hours performed to date.

On or before October 11, 2019, Johnson and Dinin shall each advise the Court of their
election: to which organization payment of the monetary penalties will be paid and for which
organization the community service hours will be performed.

The Court has modified the sanctions per this order and resolved the pending motions for
partial stay via a separate order issued today, therefore, this case is DISMISSED with prejudice.
The Court reserves jurisdiction to enforce its Order Imposing Sanctions [ECF No. 86].

DONE and ORDERED in Chambers in Miami, Florida on September 27, 2019.

 

UNITED STATES DISTRICT JUDGE

cc: counsel of record
